    Case: 1:16-cv-00118-MPM-DAS Doc #: 17 Filed: 01/27/20 1 of 4 PageID #: 129




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION


 UNITED STATES OF AMERICA, and
 CONSUMER FINANCIAL PROTECTION
 BUREAU,

                Plaintiffs,                           Case No. 1:16-cv-00118-MPM-DAS

        v.

 BANCORPSOUTH BANK,


                Defendant.



                        ORDER TERMINATING CONSENT ORDER

       The parties have submitted a joint motion to terminate the Consent Order in this matter

pursuant to paragraph 85 of that Order. Paragraph 85 states in relevant part:

       At any time after the Order has been in effect for three years, the parties may file
       a joint motion to terminate this Order, which motion may be proposed by
       Defendant if Defendant has fully complied with all its terms, including, but not
       limited to, the disbursement of all funds in the Loan Subsidy Program, and
       accomplished the remedial goals of the Order, as determined by Plaintiffs.

       WHEREAS the effective date of the Consent Order was July 25, 2016. Thus, the

Consent Order had been in effect for three years as of July 25, 2019. Absent a joint motion, the

Consent Order is expected to expire upon Plaintiffs’ non-objection to the Defendant’s fourth

Annual Report pursuant to paragraph 77 of the Consent Order, which is due on or about

September 7, 2020.




                                                 1
    Case: 1:16-cv-00118-MPM-DAS Doc #: 17 Filed: 01/27/20 2 of 4 PageID #: 130




       IT IS ORDERED that the parties’ motion is granted, the Consent Order shall terminate

as of the date of entry of this Order, and this case is dismissed with prejudice.


SO ORDERED, this 27th day of January, 2020.



                                               /s/ Michael P. Mills___________ ___
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI




                                                  2
    Case: 1:16-cv-00118-MPM-DAS Doc #: 17 Filed: 01/27/20 3 of 4 PageID #: 131




The undersigned hereby consent to the entry of this Order:

For the Plaintiffs:

United States of America

SAMEENA SHINA MAJEED
Chief

JON M. SEWARD
Deputy Chief


/s/ Patricia L. O’Beirne
PATRICIA L. O’BEIRNE (DC Bar #437018)
Trial Attorney
Patricia.O’Beirne@usdoj.gov


/s/ Oneshia S. Herring
ONESHIA S. HERRING (NC Bar #41308)
Trial Attorney
Oneshia.Herring@usdoj.gov

United States Department of Justice
Civil Rights Division
Housing and Civil Enforcement Section
4 Constitution Square
150 M Street NE – 8th Floor
Washington, DC 20530
Phone: (202) 514-4713
Fax: (202) 514-1116




                                               3
    Case: 1:16-cv-00118-MPM-DAS Doc #: 17 Filed: 01/27/20 4 of 4 PageID #: 132




Consumer Financial Protection Bureau:

Cara Petersen
Acting Enforcement Director

Deborah Morris
Deputy Enforcement Director

Michael Favretto
Acting Assistant Deputy Enforcement Director


/s/ Jesse Stewart
Jesse Stewart (NY Bar No. 5145495)
Enforcement Attorney
Email: jesse.stewart@cfpb.gov
Tel.: 202-435-9641
Fax: 202-435-5471
1700 G Street, NW
Washington, DC 20552




For the Defendant BancorpSouth Bank:

Anand S. Raman (admitted pro hac vice)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005-2111
Tel. 202-371-7000
Fax 202-393-5760
anand.raman@skadden.com


/s/ Heath A. Fite
Heath A. Fite (MS#100889)
Waller Lansden Dortch & Davis, LLP
Regions-Harbert Plaza, Suite 1400
1901 6th Avenue North
Birmingham, AL 35203
Phone: 205-214-6380
Fax: 205-214-8787
heath.fite@wallerlaw.com


                                               4
